13 N.Y.3d 891 (2009)
2009 NY Slip Op 91240
921 N.E.2d 605
893 N.Y.S.2d 837
In the Matter of NEW YORK CITY TRANSIT AUTHORITY, Respondent,
v.
TRANSPORT WORKERS UNION OF AMERICA, LOCAL 100, et al., Appellants.
Motion No: 2009-1326
Court of Appeals of New York.
Submitted December 7, 2009.
Decided December 15, 2009.
Motion by New York State United Teachers for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Three copies of the brief must be served and an original and 24 copies filed within seven days.